Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patents granted on applications 16/365,403, 16/365,428, 16/363,523, and 16/360,730 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reason for Allowance
	1.	The following is an examiner’s statement of reasons for allowance:
2.	Claims 1, 2, 4-14 and 16-19 are allowed 
3.	Independent claims 1 and 12 claim a display panel comprising: a plurality of subpixels; and a plurality of touch electrodes; and a touch sensing circuit configured to: supply a touch driving signal to the display panel; and detect a touch sensing signal to sense a touch, wherein the plurality of touch electrodes comprises: a plurality of X-touch electrode (XTE) lines, each comprising a plurality of XTEs, the plurality of XTE connecting lines being configured to connect adjacent XTEs to each other, among the plurality of XTEs, and a plurality of Y-touch electrode (YTE) lines intersecting the plurality of XTE lines, each YTE line comprising a plurality of YTEs, the plurality of YTE connecting lines being configured to connect adjacent YTEs to each other, and wherein at least two YTE connecting lines, among the plurality of YTE connecting lines, are between two neighboring subpixels of the plurality of subpixels, in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Li US Patent Application Publication (20190265820), hereinafter “Li” and Qin et al., Qin et al., US Patent Application Publication (20180373104), hereinafter “Qin”, which do not teach the features claimed 1. A touch display device, comprising: a display panel comprising: a plurality of subpixels; a plurality of touch electrodes; and a touch sensing circuit configured to: supply a touch driving signal to the display panel; and detect a touch sensing signal to sense a touch, wherein the plurality of touch electrodes comprises: a plurality of X-touch electrode lines, each comprising a plurality of X-touch electrodes, the plurality of X-touch electrode connecting lines being configured to connect adjacent X-touch electrodes to each other in a same layer, among the plurality of X-touch electrodes, and a plurality of Y-touch electrode lines intersecting the plurality of X-touch electrode lines, each Y-touch electrode line comprising a plurality of Y-touch electrodes, the plurality of Y-touch electrode connecting lines being configured to connect adjacent Y-touch electrodes to each other in the same layer, [[and]] wherein at least two Y-touch electrode connecting lines, among the plurality of Y-touch electrode connecting lines, are between two neighboring subpixels of the plurality of subpixels, wherein the X-touch electrode connecting line and the Y-touch electrode connecting line are in the same layer, and wherein the at least two Y-touch electrode connecting lines are disposed spaced apart from each other in the same layer”.
In regards to claims 1 and 12 the representative prior art is Li and Qin. Li teaches a touch panel, a method for fabricating the same, and a touch device. The touch panel includes a display area and a non-display area; the display area includes first touch-electrodes extending in a first direction, and second touch-electrodes extending in a second direction, insulated from each other and arranged intersecting with each other on a substrate, first signal-lines connected with the first touch-electrodes, and second 
Qin discloses a display panel and a display device, which can lower a probability of metal being remained in the drain hole of the planarization layer and thus improve the related display defects. The display panel includes a plurality of sub-pixels arranged in an array. A region between any two adjacent columns of sub-pixels is a column spacing region. The column spacing region includes a first column spacing region with signal touch line and a second column spacing region. In each column of sub-pixels adjacent to the first column spacing region, adjacent ends of any two adjacent sub-pixels close to the first column spacing region are aligned in a sub-pixel column direction. In each column of sub-pixels adjacent to the second column spacing region, adjacent ends of at least two adjacent sub-pixels close to the second column spacing region are misaligned in the sub-pixel column direction.

In regards to claims 1 and 12 Li and Qin, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or wherein the X-touch electrode connecting line and the Y-touch electrode connecting line are in the same layer, and wherein the at least two Y-touch electrode connecting lines are disposed spaced apart from each other in the same layer.” of the claimed invention.  Claims 2 & 4 -11; and 13-14 & 16-19 depend from claim 1 and 12 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT J MICHAUD/Examiner, Art Unit 2694